DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voss et al. U.S. Patent No. 11,184,719 B2.
             Regarding claim 1, Voss discloses an in-ear device (Fig. 12a) comprising a transducer section including: a frame that includes a first outer section (1203-outer side of 2nd MEMs die, left side of Fig. 12a), a second outer section (1202-outer side of 1st MEMs die, right side of Fig. 12a), and a middle section (center of Fig. 12a comprising the left side of the 1st MEMs die and the right side of 2nd MEMs die), and the middle section is positioned between and parallel to the first outer section and the second outer section, and a plurality of piezoelectric actuators (“An array of cantilever beams, i.e. for example two opposing rows of cantilever beams, may, in combination, function as a moveable diaphragm when a drive signal is applied to the cantilever beams. In order to facilitate this function an integrated drive mechanism is integrated within each of the cantilever beams in order to bend or deflect the cantilever beams in response to an applied drive signal. This integrated drive mechanism may, as depicted in FIG. 5, be implemented using a piezoelectric material sandwiched between two electrodes. Upon applying a drive signal to the two electrodes an electric field is generated across the piezoelectric material which causes the piezoelectric material to stretch or compress. As a result the one or more cantilever beams will bend or deflect.”, col. 6, lines 30-43; “As shown in FIG. 5a the piezoelectric material 503 is sandwiched between the two electrodes 504, 505 where the lowest electrode 504 is arranged on a carrier substrate 502. The piezoelectric material 503, the two electrodes 504, 505 and the carrier substrate 502 are secured to the MEMS die 501.” Col. 6, lines 44-49; and “In FIG. 12a two MEMS dies 1202, 1203 are arranged on a common PCB 1201 with through-going openings 1206, 1207 provided therein. The through-going openings 1206, 1207 form an acoustical connection between the sound cavities of the MEMS dies 1202, 1203 and the rear volume 1208 having an optional venting opening 1211 through the speaker housing. The MEMS dies 1202, 1203 comprise respective sound cavities with respective cantilever beams 1204, 1205, or rows of cantilever beams, associated therewith.”, col. 10, lines 42-51.) that are between the first outer section and the second outer section, the plurality of piezoelectric actuators are divided into a first group of piezoelectric actuators (1205-cantilever beams) and a second group of piezoelectric actuators (1204-cantilever beams), the first group is positioned between the first outer section (1203-outer side of 2nd MEMs die, Fig. 12a) and the middle section, and the second group is positioned between the middle section and the second outer section (1202-outer side of 1st MEMs die, Fig. 12a), the transducer section including a first side (side facing volume 1209) and a second side (side facing volume 1208), the second side being opposite the first side; a front volume section coupled to the first side (1209), the front volume section configured to output sound generated by the transducer section from the in-ear device (Fig. 12); and a rear volume section (1208) coupled to the second side (Fig. 12), wherein the transducer section, the front volume section, and the rear volume section are configured to fit entirely within an ear canal of the user col. 2, lines 1-8, “ The miniature speaker according to the present invention is moreover advantage in that it has a highly flexible form factor in that the plurality of sound generating elements may be arranged in almost any pattern, including one or more rows and other arrangements. The highly flexible form factor makes it easy to fit the shape of the miniature speaker into the ear canal in relation to for example receiver-in-canal (RIC) and in-the-ear (ITE) type hearing devices.)
             Regarding claim 2, Voss further discloses a second transducer section (Fig. 2a) including a second frame (208-lower MEMs die, first frame is the upper MEMs die 207) and a plurality of second piezoelectric actuators (213-cantilever beams on the lower MEMs die, the first piezoelectric actuators are cantilever beams 212 on the upper MEMs die) coupled to the second frame, the plurality of the second piezoelectric actuators configured to generate an acoustic pressure wave (inherent since the transducer is a miniature speaker and the upper and lower cantilever beams function as a moveable diaphragm when an electrical signal is applied, col. 4, lines 45-48), the second transducer section including a third side and a fourth side, the third side being opposite the fourth side, and wherein the front cavity is further formed in part by the front volume section being coupled to the third side of the second transducer assembly (Front volume 211 is common to both the upper and lower MEMs dies, col. 5, lines 6-8 and 35-36), and the acoustic pressure wave exits the front volume section towards the ear drum of the user col. 5, lines 6-7 and 35-38).
               Regarding claim 3, Voss further discloses a second rear volume section coupled to the fourth side of the second transducer section to form a second rear cavity (Fig. 2a, rear volumes 214 and 215). 
              Regarding claim 10, Voss further discloses the plurality of the piezoelectric actuators includes a first pair of the piezoelectric actuators (1203-2nd MEMs die) including a first piezoelectric actuator (1205-cantilever beams on left side of 2nd MEMs die in Fig. 12a) and a second piezoelectric actuator (1205-cantilever beams on right side of 2nd MEMs die in Fig. 12a), and a second pair of the piezoelectric actuators (1st MEMs die) including a third piezoelectric actuator (1204-cantilever beams on left side of 1st MEMs die in Fig. 12a) and a fourth piezoelectric actuator (1204-cantilever beams on right side of 1st MEMs die in Fig. 12a).
             Regarding claim 13, Voss further discloses responsive to a piezoelectric actuator of the plurality of piezoelectric actuators being activated, a portion of the piezoelectric actuator is displaced in a direction towards the front volume section (Fig. 3a, col. 5, line 52 to col. 6, line 2, “ With reference to FIG. 3a the single miniature speaker comprises a MEMS die 304 arranged on a PCB 303, wherein the MEMS die 304 comprises sound cavities 307, 308 with respective arrays of cantilever beams 305, 306 associated therewith. The associated arrays of cantilever beams 305, 306, which may be arranged on or integrated with the MEMS die 304, are configured to generate sound pressure waves in response to a drive signal applied thereto. The arrays of cantilever beams 305, 306 function as moveable diaphragms in response to the drive signal applied thereto. As depicted in FIG. 3a the sound cavities 307, 308 are acoustically connected to the front volume 312 via respective through-going openings 309, 310 in the PCB 303. The front volume 312 is acoustically connected to the sound outlet 313 in the speaker housing 301 and the sound outlet in the spout.”)
             Regarding claim 14, Voss further discloses the portion of the piezoelectric actuator that is displaced is an edge of the piezoelectric actuator (When the actuator is in operation, the cantilever beams making up the diaphragm will deflect including the edges.)  
             Regarding claim 15, Voss further discloses the piezoelectric actuator (1205-cantilever beams) is connected to the middle section (center of Fig. 12a comprising the left side of the 1st MEMs die and the right side of 2nd MEMs die) and the first outer section (1203-outer side of 2nd MEMs die, Fig. 12a), and the portion of the piezoelectric actuator that is displaced is located between the first outer section and the middle section (When the actuator is in operation, the entire actuator is displaced therefore the section between the middle and the first outer section will deflect).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. in view of Aase et al. U.S. Patent No. 10,835,931 B2.
Regarding claim 8, Voss does not expressly disclose the front volume section further comprises a mesh that covers an aperture from which the sound is output from the transducer section. However, the use of a mesh filter is well-known in the art. In a related field of endeavor, Aase discloses an in-ear hearing device (Fig. 2, col. 12, lines 5-6) comprising a mesh filter (col. 12, lines 28-34, “A receiver filter 20 may optionally be provided within the may optionally be provided within the shell/housing 12 between the distal end of the shell/housing and the receiver 18, so as to provide an additional level of protection against moisture and/or wax reaching the receiver 18, as well as to provide dirt, dust and debris protection, and visually cover up the receiver port to improve aesthetics.”) at the output of the receiver. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a filter as taught by Aase in the device of Voss to provide an additional level of protection against moisture and/or wax reaching the receiver, as well as to provide dirt, dust and debris protection.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. in view of Lembacher et al. U.S. Patent Application Publication No. 2018/0007471 A1.
            Regarding claim 17, Voss does not expressly one of the piezoelectric actuators has a resonance frequency above 20 kHz. In a related field of endeavor, Lembacher discloses a miniature speaker (paragraph 0009, “an electrodynamic transducer capable of functioning as a speaker and as an ultrasound signal transmitter for use in a mobile phone.”) with a piezoelectric actuator (paragraph 0078, “an acoustic device particularly includes any electromechanical transducer, electrodynamic loudspeaker, or piezoelectric transducer capable of generating acoustic waves based on electrical signals) with  a resonance frequency above 20 kHz. (abstract, “the transducer is adapted to generate a sound pressure level in the human-audible acoustic range and the ultrasonic range so that the transducer may be used as a speaker and an ultrasonic proximity sensor. The transducer may be adapted to generate a sound pressure level above about 88 dB between 20 kHz and 70 kHz.) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a piezoelectric transducer with a resonance frequency above 20 kHz as taught by Lembacher for the device of Voss so that the transducer may be used as a speaker and an ultrasonic proximity sensor.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Voss et al..
             Regarding claim 18, Voss does not expressly a volume of the rear volume section is larger than a volume of the front volume section. However, Voss teaches at least two sound cavities among the plurality of sound cavities may be different volumes (col. 2, lines 32-34). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the front volume larger than the rear volume or the rear volume larger than the front volume to meet the desired output of the transducer.
            Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. in view of Papakyriacou et al. Chinese Patent Publication No. CN 105025414A.
             Regarding claim 19, Voss does not expressly disclose the rear cavity is filled with acoustic material to increase an effective acoustic volume. In a related field of endeavor, Papakyriacou discloses using acoustic volume increasing materials in the back volume of speakers (abstract). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize acoustic material as taught by Papakyriacou in the transducer of Voss increase the effective acoustic volume without increasing the physical size (Papakyriacou, “it should be understood that the acoustic volume is increased  material does not increase the available space for acoustic purposes in the device.”)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. in view of Meier et al. U.S. Patent No. 10,820,127 B2.
             Regarding claim 20, Voss does not expressly disclose the in-ear device is configured to be coupled to a sleeve, wherein the sleeve can provide a seal between the ear canal and the sleeve. In a related field of endeavor, Meier discloses an in-ear device (receiver module 18) is configured to be coupled to a sleeve (dome 10 with soft shell 14), wherein the sleeve can provide a seal between the ear canal and the sleeve (col. 5, lines 28-31, “the shell 14 is made of a soft material which imparts elasticity or rather deformability to the shell 14 such that the shell 14 easily assumes the shape of the ear canal once inserted. Therefore, acoustic sealing is improved.”) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a sleeve as taught by Meier on the device of Voss to ensure an acoustic seal when inserted into the ear canal.

Allowable Subject Matter
Claims 4-7, 9, 11, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        3 December 2022